Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 1 of 6




     1
    2
     3

    4

     5

     6                                     UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEVADA
     7
     8                                                  )         Case #2: 17-cv-02651-GMN-EJY
                                                        )
         SWITCH, LTD.,                                  )
    9
                                                        )         VERIFIED PETITION FOR
    10                     Plaintiff(s),                )         PERMISSION TO PRACTICE
                                                        )         IN Tms CASE ONLy BY
    11          vs.                                     )         ATTORNEYNOT ADMITTED
                                                        )         TO THE BAR OF Tms COURT
    12   STEPHEN FAIRFAX; MTECHNOLOGY,                  )         AND DESIGNATION OF
         et al.,·                                       )         LOCAL COUNSEL
    13                                                  )
                           Defendant(s).                )
    14                                                            FILING FEE IS $250.00
    15
    16          --~J_o_sep-=---h~R.~F~am_·_s~--'· Petitioner, respectfully represents to the Court:
                           (name of petitioner)
    17
                 1.        That Petitioner is an attorney at law and a member of the law firm of
   18
                                         ARNOLD & PORTER KAYE SCHOLER LLP
    19                                                  (firm name)

   20    with offices at          Three Embarcadero Center, 10th Floor
                           --------------------------
                                                            ( street address)
   21
                           San Francisco                        California 94111-4024
                                                            ----------~
   22                         (city)                             (state)    (zip code)

   23             (415) 471-3100                      joseph.farris@amoldporter.com
          (area code+ telephone number)                         (Email address)
   24
                2.         That Petitioner has been retained personally or as a member of the law firm by
   25
                      Jones Lang LaSalle, Inc.                to provide legal representation in connection witl
   26                      [client(s)]

   27    the above-entitled case now pending before this Court.

   28                                                                                                   Rev. 5/16
     Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 2 of 6




 1             3.    That since _ _ _J_un______,,. .e=-6.. ,.__
                                                             .;2 0_0_9_ _~• Petitioner has been and presently is a
                                              (date)
 2     member in good standing of the bar of the highest Court of the State of ____C_a_li_fo_rm_·a_ __
                                                                                                      (state)
 3     where Petitioner regularly practices law. Petitioner shall attach a certificate from·the state bar or

 4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant's membership therein is in good standing.

 7             4.      That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9      of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                             Court                               Date Admitted               BarNumber

12           US District Court, Northern District CA                  11/10/2009                  263405

13            US District Court, Central District CA                  07/20/2009                  263405

14

15

16

17

18
19
               5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as descnbed in detail below:
23
        (State "none" if Petitioner has no disciplinary proceedings, etc.) None
24

25

26

27
28                                                         2                                              Rev. 5/16
     Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 3 of 6




 1              6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2      particulars if ever denied admission):

 3      (State "none" if Petitioner has never been denied admission.) None
 4

 5

 6              7.       That Petitioner is a member of good standing in the following Bar Associations.

 7     (State "none" if Petitioner is not a member of other Bar Associations.)
        American Bar Association
 8      Bar Association of San Francisco
 9

10              8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11      (formerly LR IA 10-2) during the   past three (3) years in the following matters:   (State "none" ifno applications.)

12      Date of Application                 Cause                      Title of Court                   Was Application
                                                                     Administrative Body                  Granted or
13                                                                     or Arbitrator                        Denied

14               None

15

16
17

18
19                         (If necessary, please attach a statement of additional applications)

20              9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21      State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar ofNevada.

23              10.      Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25              11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                             3                                                   Rev. 5/16
Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 4 of 6




             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2   FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4
     STA TE OF -California
                  - ------    )
 5                            )
     COUNTY OF - -
                 San-
                    Francisco
                      --- )
 6

 7           ___J_o s_e...._p_h_R_._F_a_m_·s_ __,, Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.

 9

10   Subscribed and sworn to before me this

11

12                                                                                 ......              JANETG. BEVERLY            '
                                                                              -             . ·     Notary Public - California
                                                                              j                       San Francisco County        !
13                                                                                                   Commission# 22 12775         -
                                                                                                  My Comm, E•pirt i 0 ,11. 2021
14

15

16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF TIDS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                         William R. Urga
     believes it to be in the best interests of the client(s) to designate
19                                                                    (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                                          330 S. Rampart Blvd., #380
                                                   (street address)
24
                       Las Vegas                                       Nevada                                  89145
25                      (city)                                         (state)                                (zip code)

26             (702) 699-7500                                 wru@juwlaw.com
      (area code+ telephone number)                            (Email address)
27

28                                                        4                                                             Rev. 5/ 16
     Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 5 of 6




 1      By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2      agreement and authorization for the designated resident admitted counsel to sign stipulations

 3      binding on all of us.

 4

 5                 APPOINTMENT OF DESIGN A TED RESIDENT NEV ADA COUNSEL

 6

 7              The undersigned party(ies) appoint(s) _ _ _ _ _ _W~il-,-li_a_m.,-R_
                                                                                  . U_rg-,-a_ _ _ _ _ _ as
                                                              (name of local counsel)
 8      his/her/their Designated Resident Nevada Counsel in this case.

 9                                            Jones Lang LaSalle, Inc.
                                              ffele11 Ar1tt)U
10                                            Helen Arnold (May 8, 2020)

                                              (party's signature)
11
                                              Helen Arnold, Liti ation Counsel
12                                            type or print party name, title)

13
                                              (party's signature)
14

15
                                              (type or print party name, title)
16

17                                CONSENT OF DESIGNEE
                The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                            Designated Resident Nevada Counsel's signature

21                                             1195                         wrn@juwlaw.com
                                              Bar number                    Email address
22
23
        APPROVED:
24      Dated this14
                  __ day of May, 2020.
        Dated: this _ _ _ day of _ _ _ _ _ _ _, 20_
25

26      _____________________________
        UNITED
        Gloria M.STATES
                  Navarro,DISTRICT    JUDGE
                           District Judge
27
        United States District Court
28                                                                 5                                  Rev. 5/ 16
Case 2:17-cv-02651-GMN-EJY Document 86 Filed 05/14/20 Page 6 of 6




                     ~upreme Qiourt of Qialifornht
                                 JORGE E. NAVARRETE
                            Clerk and Executive Officer of the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                             OFTHE

                             STATE OF CALIFORNIA


                            JOSEPH RICHARD FARRIS

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that JOSEPH RICHARD FARRIS, #263405, was on the 4th
day of June 2009, duly admitted to practice as an attorney and counselor at law in all the
courts ofthis state, and is now listed on the Roll ofAttorneys as a member ofthe bar ofthis
state in good standing.




                                              Witness my hand and the seal of the court
                                              on the 12th day of May 2020.



                                              JORGE E. NAVARRETE
                                              Clerk/Executive Officer of the Supreme Court



                                              By:      ~                       /4,
                                                     T Ma,eputycierk 1
